Title: From George Washington to Major General Horatio Gates, 23 December 1776
From: Washington, George
To: Gates, Horatio

 

Dr Sir,
Head Quarters [Bucks County, Pa.] 23d Decr 1776

I shall not object to yr going to Philadelphia on Acct of your Health, but wish it would have permitted you to have gone to Bristol rather, in order to have conducted matters there in cooperation with what I hinted to you as having in view here.
I fear their may be some little uneasiness about Command there, as some of the Continental Colonels have gone down with the Brigade that Marchd last. If you could only stay there two or three days to concert with Colonels Read & Cadwallader a Plan, & direct in what manner it is to be conducted I should be glad of it—I am Dr Sir Yrs &c.

Go: Washington

